AO 72A
(Rev. 8/82)

 

FILED
U.S. DIST. me COURT
BRUNSer OD,

OZ ALTE 58

Jn the Anited States District Court, Ae lore

iA.

For the Southern District of Georgia .

¥

Wapeross Dibision
JESUS BURUCA MARTINEZ, *
*
Petitioner, * CIVIL ACTION NO.: 5:19-cv-118
*
v. *
*
TRACY JOHNS, *
*
Respondent. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 8. Petitioner Jesus Martinez
(“Martinez”) did not file Objections to this Report and
Recommendation. Accordingly, the Court ADOPTS the Magistrate
Judge’s Report and Recommendation, DISMISSES without prejudice
Martinez’s 28 U.S.C. § 2241 Petition for failure to follow this
Court’s Order, DENIES as moot Respondent’s Motion to Dismiss,
and DIRECTS the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal. Additionally, the Court

 
AQ 72A
(Rev. 8/82)

 

DENIES Martinez in forma pauperis status on -

SO ORDERED, this [3 day Hh ade

, wi020.

   
  

 

 
   

LISA GODBEY WOOD, apres
ITED STATES DISTRICT COURT
OUTHERN DISTRICT OF GEORGIA

 
